


Exhibit 10.39

 

[Fluor Letterhead]

 

January 9, 2009

 

Mr. B. A. Stanski

2709 Howard Grove Road

Davidsonwille, Maryland 21035

 

Dear Bruce:

 

We are pleased to extend to you an offer of employment as Group President,
Government with Fluor Corporation, Inc. (“Fluor” or the “Company”).  We are
confident that we will benefit from your experience and are sure that you will
find Fluor a challenging and enjoyable environment in which to work.

 

Base Salary

 

Your starting annual base salary will be $450,000.  You will be reviewed for
future salary increases consistent with our executive salary administration
program.

 

Annual Incentive

 

You will be reviewed on an annual basis for incentive purposes.  Your target
bonus is 75% of your base salary, or $337,500.  Your incentive opportunity range
is from zero to twice this amount based on your individual performance and the
overall results of the corporation.  Annual incentives are awarded on a fiscal
year basis payable within 90 days following the close of the fiscal year.  Your
first year incentive will be pro-rated for actual months worked during the
fiscal year.

 

Hiring Bonus

 

You will be paid a lump sum hiring bonus of $200,000 during your first month of
employment.  All applicable taxes will be withheld from the hiring bonus.  By
signing this letter, Fluor is authorized to deduct this amount from your final
pay if you should voluntarily terminate your employment within one year from
your date of hire.

 

Retention Bonus

 

You will earn a three-year cash retention bonus of $1,500,000 vesting in three
payments.  The first payment of $500,000 will be payable within 30 days after
your first year of employment.  The second payment of $500,000 will be payable
within 30 days after your second year of employment.  The third and final
payment will be payable within 30 days after your third year of employment The
retention award will be considered earned and payable if (a) you remain
continuously employed by the Company for 3 years from your start date (to be
decided), or (b) your employment terminates prior to the retention period due to
(i) death, (ii) permanent and total disability, (iii) a Company initiated
termination other than on a for-cause basis or (iv) a Company initiated
termination following a Change of Control.

 

If in the event your employment terminates prior to the earnout date for any
reason other than stated above (including, without limitation, your voluntary
termination or a termination for cause), then the remaining retention award will
be forfeited in its entirety.

 

--------------------------------------------------------------------------------


 

For purposes hereof, the term “Change of Control” shall be deemed to have
occurred if, (a) a third person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, acquires shares of the Company
having 25% or more of the votes that may be cast for the election of directors
of the Company or (b) as a result of any cash tender or exchange offer, merger
or other business combination, or any combination of the preceding (a
“transaction”), the persons who are the directors of the Company before the
transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor thereto.

 

Long Term Incentive Program

 

We will recommend to the Organization and Compensation Committee of the Board of
Directors your participation in the fiscal year 2009 long term incentive award
program.  This program emphasizes long-term company performance and management’s
alignment to the creation of long-term shareholder value.  The current target
award value under this year’s program for your level is $800,000, which is
comprised of the following elements:

 

·                  $268,000 in our Value Driver Incentive Program (VDI), which
is a cash award based on performance against established corporate objectives. 
The program has a two-year performance period and is paid in two installments. 
The first 50 percent installment will be paid after the conclusion of the
two-year performance period and the last 50 percent installment will be paid
after the third year;

·                  $266,000 in Restricted Stock Units (RSUs) based on the
closing stock price on date of grant.  The grant vests in thirds over three (3)
years; and

·                  $266,666 in Stock Options based on the black-scholes
valuation method on date of grant.  The grant vests in thirds over three (3)
years.

 

Long term incentive grants are typically made in March of each year.  Your first
grant will be made after your employment begins with Fluor and the Organization
and Compensation Committee of the Board of Directors meets to approve it .  The
design and target values associated with this program are reviewed in November
of each year so the components, timing and/or award values may change slightly.

 

Perquisite Allowance

 

You will be paid a Monthly Perquisite Allowance of US$2,525, less applicable
withholding taxes.  This monthly allowance is intended to assist you in leasing
or buying and insuring an automobile, as well securing financial planning
services of your choice, and maintaining a country club membership.  Business
use of your automobile will be reimbursed in accordance with Fluor’s personnel
policy.

 

Executive Deferred Compensation Program (EDCP)

 

You will be eligible to participate in this program from date of hire.  Starting
in 2010, three deferral options will be available to help you reduce your tax
obligations and plan for financial security:  salary deferral, incentive awards
deferral, and excess 401(k) contributions.  In 2009, you will only be eligible
to participate in salary deferrals.  Participation in this program is voluntary.
Amounts deferred under this program may be deferred until termination,
retirement or for a specified period of time of three years or more and will
accrue interest based on the allocation of your Executive Deferred Compensation
Program

 

2

--------------------------------------------------------------------------------


 

balance among the available crediting options.  Participation in this program is
subject to continued executive status.

 

You must enroll within 30 days of your hire date with Fluor through Mullin TBG,
our program administrator.  Please contact Jessica Green at 469.398.7047 for
more information on this program and/or to obtain enrollment materials.

 

401(k) Savings Investment Plan (SIP)

 

You will be eligible immediately to participate in the 401(k) SIP.  You may
elect to defer up to 50% of your base monthly salary up to IRS maximums.  After
one year of service, the Company makes matching contributions of 100% of the
first 5% of your contributions. The Company match is discretionary and is
declared annually.  If you have a qualified profit sharing distribution, you may
rollover the funds provided they are from a qualified plan and constitute a
rollover contribution under applicable IRS Code.

 

You will be eligible for a Performance Contribution after one year of service. 
Based on financial performance, the Company may make a discretionary annual
company performance contribution to your SIP account.  The amount of the
contribution will depend on the overall financial performance of the Company and
employees will receive awards based on a percentage of their eligible base
salary.  The vesting schedule for participants is 100% after three years of
service.  You will manage the investment of your contributions among several
varied investment funds.

 

Fluor Corporation Defined Retirement Plan

 

You will be eligible to participate in the Fluor Corporation Defined Retirement
Plan after completing one year of service.  Once eligible, the Company credits
your account with a percentage of pay based on your age and years of service as
of January 1 of the plan year.  The vesting schedule for participants is 100%
after three years of service.

 

Executive Paid Physical Examination Program

 

As a member of the Executive Management Team, you will be required to
participate in Fluor’s Senior Management Executive Physical Examination Program,
which is directly billed to the Company through the Executive Services
department.  Additional information on this program may be obtained by
contacting the Executive Services team.

 

Group Health, Life, Dental and Long-Term Disability Insurance Coverage

 

Your share of the cost for a standard group health insurance will be 0.75% of
your base salary plus a premium of $62.50 (employee only) up to a maximum of
$384.46 per month.  Your share of the cost for group dental insurance is 0.1% of
your base salary plus a premium of $3.76 (employee only) up to a maximum of
$26.25 a month.  Additionally, you may, at your option, cover your dependents on
our group health care, dental care, and life insurance plans for a monthly
premium.  You may also purchase additional life insurance.

 

3

--------------------------------------------------------------------------------


 

Other Employee Benefits

 

In addition, other benefits available include an Employee and Family Assistance
Program, Travel Accident Insurance, and Tax Savings Accounts, which give you the
ability to pay qualifying medical, dental, and child/elder care expenses with
pre-tax dollars.

 

Time Off With Pay (TOWP)

 

The Time Off With Pay (TOWP) accrual rate is based on the total number of years
of continuous service.  Therefore, you will start accruing TOWP from your start
date at the rate of 3.85 hours per week, 200 hours per year.  TOWP is used for
holidays, vacations, sick leaves, personal time off, and a variety of other
types of time off.  It is accrued with no limit and no loss of time except for
use. At termination or retirement from the Company, you will receive the entire
balance of unused TOWP.  To recognize your seniority, we will credit your TOWP
account with 160 hours.

 

Contingencies

 

The Immigration Reform and Control Act of 1986 requires Fluor to verify and
record both your identity and right to work in the United States.  Accordingly,
this offer of employment is contingent on your being able to satisfy the above
mentioned law on or before your first day of work.  Further, the executive
status of a position is discretionary and subject to change.

 

In addition, this offer of employment is contingent upon your successful
completion of a pre-employment drug screen test to be conducted by Medtox.  This
screening must be completed prior to your first day of work.  We recommend that
you not resign your current position until a satisfactory drug test result is
received.  To coordinate an appointment for a chemical screening, please call
Medtox at 1.888.557.2590 as soon as possible.  A Chain of Custody form is
included in your offer package and should be brought with you to your chemical
screening appointment.

 

Further, as with most companies, the employment relationship with Fluor is based
on the mutual consent of you and the Company. Your employment with Fluor is not
for any specified period of time and can be terminated by either you or the
Company at any time with or without any cause or advance notice.  Nothing
contained in this letter is intended, nor should it be construed, to alter the
at-will relationship Fluor and its employees maintain with one another. 
Although the Company reserves the right to change from time-to-time other terms,
conditions, and benefits of employment, the at-will nature of employment with
the Company is one aspect of our employment relationship that will not change. 
The only way the at-will nature of our employment relationship can be changed is
by way of an express written agreement, signed by you and the Senior Vice
President of Human Resources and Administration.

 

This offer of employment is also contingent upon your ability to work for the
Company without restrictions from any previous employer.  By accepting this
offer, you represent that you are aware of no obligations legal or otherwise,
inconsistent with the terms of this offer letter or with your undertaking
employment with Fluor.  You further represent that there are no restrictions on
your right to leave your present employer to join Fluor in any capacity or to
perform any work on behalf of Fluor, except as provided in this paragraph.  You
will not disclose to Fluor, or use, or induce Fluor to use any proprietary

 

4

--------------------------------------------------------------------------------


 

information or trade secrets of others.  You also represent and warrant that you
have returned all proprietary and confidential information belonging to all
prior employers.

 

We look forward to your joining the Company and are sure that your employment
with Fluor will be both successful and rewarding for you.  Orientation and the
processing of your new hire paperwork will take place the morning of your first
day of work.

 

The new-hire paperwork and additional information can be accessed at
http://www.fluormembers.com/NewHire/newhire.htm. After you access the site,
first click on “Welcome to Fluor” and next “Instructions for New Hires” to
navigate through the website. Enclosed are hard copies of the paperwork included
in the link, should this be more convenient.  On your first day, please report
to the Main Reception Lobby of Fluor Corporation at 6700 Las Colinas Boulevard,
Irving, Texas at 8:00 a.m.

 

Please review the entire contents of this offer letter thoroughly and let us
know of your decision to join the Company by signing a copy of this offer letter
and returning it, along with the enclosed authorization forms and completed
application to Executive Services via email at Executive Compensation@fluor.com;
fax to 469.398.7288; or send in the enclosed self-addressed envelope as soon as
possible.  By signing this offer letter, you also acknowledge that no other
promises or representations have been made to you other than those contained in
this offer letter.  This offer of employment is valid for thirty (30) days from
the date of this letter.  An additional copy is enclosed for your records.

 

Should you have any questions regarding the details of this offer letter, please
contact me at 469.398.7148 or Lisa Schlepp, Executive Director of Human
Resources, at 469.398.7121.

 

Sincerely,

 

 

 

 

 

/s/ Alan Boeckmann

 

 

 

 

 

Alan Boeckmann

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

cc: Glenn Gilkey

 

 

 

 

 

ALB: mjp

 

 

 

 

 

Enclosures

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

/s/ Bruce A. Stanski

 

13 March 09

Bruce A. Stanski

 

Date

 

5

--------------------------------------------------------------------------------
